Citation Nr: 0934967	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of head 
injury with partial complex seizure disorder (claimed as 
epilepsy).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include dysthymic disorder and 
adjustment disorder with depressed mood, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to 
August 1998.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board also notes that the June 2007 rating decision 
denied entitlement to service connection for 
musculoligamentous strain (claimed as left knee condition).  
The appellant only perfected an appeal for the issues of 
service connection for bilateral hearing loss, service 
connection for residuals of head injury with partial complex 
seizure disorder claimed as epilepsy, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
and if so, whether service connection is warranted.  See 38 
C.F.R. § 20.200 (2008).

By history, it is noted that in March 2002 the Wichita RO 
denied the Veteran's claim of entitlement to service 
connection for dysthymic disorder.  The Veteran did not 
appeal the determination; thus, it became final.  In July 
2005, the Wichita RO received a request to transfer the 
Veteran's file to the Lincoln RO.  Accordingly, his claims 
file was transferred to Lincoln, Nebraska.  In March 2007, 
the Veteran filed an informal claim to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
to include dysthymic disorder and adjustment disorder.  
Although the Lincoln RO reopened the claim in the June 2007 
rating decision, the Board is required to consider whether 
new and material evidence had been presented, and then if so, 
the merits of the claim can be considered.  Irrespective of 
the RO's actions, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues 
are as phrased on the title page of the decision.

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record. 

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

The issues of entitlement to service connection for residuals 
of head injury with partial complex seizure disorder claimed 
as epilepsy and entitlement to service connection for a 
psychiatric disorder, to include dysthymic disorder and 
adjustment disorder with depressed mood, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss 
as defined by VA regulation. 

2.  Service connection for dysthymic disorder and adjustment 
disorder was denied by the RO in a March 2002 rating 
decision.  The Veteran did not appeal the decision.  

3.  Evidence received since the March 2002 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a psychiatric disorder, to include dysthymic disorder and 
adjustment disorder with depressed mood.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008). 

2.  Evidence added to the record since the final March 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include dysthymic disorder and adjustment disorder with 
depressed mood, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for bilateral hearing 
loss

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disorder based on 
hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that he incurred hearing loss due to 
noise exposure in service.  During a May 2007 VA examination, 
the Veteran stated that he was exposed to very loud noises on 
board ships such as engine noise, generators, hammers, and 
other repair noises.  He denied recreational noise exposure.  

There is no competent evidence of current hearing loss as 
defined by 38 C.F.R. § 3.385.  On the authorized audiological 
evaluation in May 2007, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.

In comparing the May 2007 audiometric results to the 
regulatory criteria set forth in 38 C.F.R. § 3.385, the Board 
must conclude that the preponderance of the evidence is 
against a finding that the Veteran currently has a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385 for 
VA compensation purposes.  According to the May 2007 
evaluation, the Veteran does not have an auditory threshold 
of 40 decibels or greater in any of the frequencies, or 26 
decibels or greater for at least three of the frequencies.  
There are no subsequent medical records that demonstrate a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim). 

The Veteran's own implied assertions that he has a hearing 
loss disability which was incurred in service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran has 
not submitted any medical evidence to support his contentions 
or which establishes that he has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.

Since there is no evidence of a current hearing disability as 
defined by VA, the preponderance of the evidence is against 
the claim for service connection.  Therefore, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  The claim is 
denied.   



II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include dysthymic disorder and 
adjustment disorder with depressed mood.

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.     § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a March 2002 rating decision, the RO denied the claim for 
entitlement to service connection for dysthymia.  The 
evidence at that time shows that the Veteran had a history of 
dysthymic disorder, but had no symptoms for the preceding 8 
months.  The Veteran was notified of this decision in March 
2002.  The Veteran did not appeal this decision.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In March 2007, the Veteran requested to reopen the claim for 
service connection for a psychiatric disorder, to include 
dysthymic disorder and adjustment disorder with depressed 
mood.  The evidence submitted since the March 2002 rating 
decision includes VA treatment and examination reports.

A VA examination report dated in May 2007 is new because this 
evidence has not been previously submitted to agency 
decisionmakers, and it is neither cumulative nor redundant.  
This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  The 
VA examination report raises a reasonable possibility of 
substantiating the claim because this evidence establishes 
the existence of a current psychiatric disorder.  A claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this 
evidence is new and material.

In conclusion, the Board finds that the VA examination report 
received since the March 2002 rating decision is new and 
material, and the claim for service connection for a 
psychiatric disorder, to include dysthymic disorder and 
adjustment disorder with depressed mood, is reopened. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2007, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2007.  In any 
event, questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim for 
service connection for hearing loss has been denied.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  
Service treatment records were obtained.  A VA examination 
was performed in 2007 in order to obtain medical evidence as 
to the extent of the claimed disability.  Private treatment 
records and VA treatment records dated from March 2006 to 
July 2008 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  

Regarding the claim to reopen, the Board is granting in full 
this aspect of the appeal and no further discussion regarding 
the duty to notify or the duty to assist is necessary.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence having been received; the claim for 
service connection for a psychiatric disorder, to include 
dysthymic disorder and adjustment disorder with depressed 
mood, is reopened and is granted only to that extent.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Review of the record shows that there are limited service 
treatment records associated with the claims file.  In cases 
where the STRs are unavailable or incomplete through no fault 
of the Veteran, there is a heightened obligation to assist 
the Veteran in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  It appears the Veteran 
underwent physical evaluation board (PEB) proceedings.  
However, a PEB report has not been associated with the claims 
file.  Thus, attempts should be made to obtain these records.

Additionally, the Board notes that the Veteran has identified 
VA treatment records that have not been associated with the 
claims file which may also affect the outcome of this claim.  
According to the July 2009 hearing, the Veteran indicated 
that he had received treatment at the VA facility in Hays, 
Kansas.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As efforts 
have not been undertaken to associate these records with the 
claims file, attempts should be made to obtain these records 
as well.

Further, the Board finds that a VA medical examination is 
necessary in this matter in order to clarify whether a 
seizure disorder is medically related to the Veteran's period 
of service and to clarify the diagnosis of the Veteran's 
psychiatric disorder and determine whether a psychiatric 
disorder, to include dysthymic disorder and adjustment 
disorder with depressed mood, is medically related to the 
Veteran's period of service.

Service treatment records show diagnoses of dysthymic 
disorder and adjustment reaction.  The Veteran also was 
evaluated for minor head trauma in service in 1997.

A new VA examination and opinion regarding the Veteran's 
seizure disorder is necessary because of the unclear opinion 
given by the May 2007 VA examiner concerning whether the 
Veteran's seizure disorder is medically related to the 
Veteran's in-service head injury and symptoms of dizziness 
and loss of consciousness. 

Likewise, a new VA examination and opinion regarding the 
Veteran's psychiatric disorder, in consideration of the 
entire history, including any additional VA treatment 
records, is warranted.  Service treatment records reflect 
diagnosis of dysthymic disorder and adjustment reaction.  The 
record also shows that after a diagnosis of dysthymic 
disorder, the Veteran was placed on limited duty and a PEB 
was pending.  A 2001 VA examination notes that the Veteran 
had a history of dysthymic disorder, but had no symptoms for 
the preceding 8 months.  Additionally, as noted above, the 
Veteran reported being treated for a psychiatric disability 
at a Hays, Kansas VA facility.  It appears that the 2007 VA 
examiner may have based his opinion on an incorrect factual 
basis regarding the Veteran's lack of psychiatric treatment. 
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative.)  According to the 2007 VA examination, the 
Veteran has a diagnosis of adjustment disorder with depressed 
mood; and according to a July 2008 VA treatment record, the 
Veteran has a diagnosis of dysthymia.  Thus, the requested 
medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Furthermore, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 for conditions not noted 
at entrance to service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).  
Thus, any opinion should fully discuss whether any current 
psychiatric disorder preexisted service and if so, whether it 
increased in severity during service.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate measures to 
include, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) and obtaining copies of additional 
service treatment records or personnel 
records, including any Medical Evaluation 
Board (MEB) or Physical Evaluation Board 
(PEB) reports, or parts thereof.  If the 
RO is unable to obtain a MEB or PEB 
report, documentation stating this fact 
must be annotated in the claims folder.

2.  Obtain all records of the Veteran's 
treatment for any psychiatric disorder 
from the VA medical facilities in Hays, 
Kansas.

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for a VA medical 
examination to determine the etiology of 
the Veteran's seizure disorder, including 
whether it is at least as likely as not 
related to the Veteran's in-service head 
injury and symptoms of dizziness and loss 
of consciousness.

The claims file must be made available to 
the examiner for review in connection with 
the examination.  Any opinion provided 
should include a discussion of the medical 
evidence of record, particularly any 
conflicting medical diagnoses and 
opinions.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the extent 
possible.

4.  Schedule the Veteran for a VA 
examination with a psychiatrist to 
determine the etiology of any psychiatric 
disorder, to include dysthymia and 
adjustment disorder. 

a.  The examiner should report all current 
psychiatric diagnoses.

b.  The examiner should provide an opinion 
as to whether any current psychiatric 
disorder existed prior to service and 
increased in severity during service.  
That is, if a psychiatric disorder existed 
prior to service, the examiner must 
discuss the evidence relied upon to reach 
that determination.  For any psychiatric 
disorder that existed prior to service, 
the examiner should state whether it 
increased in severity during service.  If 
a psychiatric disorder increased in 
severity during service, the examiner 
should provide an opinion as to whether 
any increase in severity during service 
was beyond the natural progress of the 
preexisting condition.  The examiner must 
note the service treatment records and the 
Veteran's December 1996 induction 
examination and attempt to reconcile them.

c.  For any disorder that did not exist 
prior to service, the examiner should 
render a medical opinion as to whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current psychiatric 
disorder first manifested during, or 
within 1 year, or is otherwise medically 
related to, the Veteran's period of 
service.  The examiner should specifically 
address whether any current psychiatric 
disorder is medically related to the 
Veteran's seizures and in-service head 
injury.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The claims file must be made available to 
the examiner for review in connection with 
the examination.  Any opinion provided 
should include a discussion of the medical 
evidence of record, particularly any 
conflicting medical diagnoses and 
opinions.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the extent 
possible.  If the Veteran does not 
currently have a psychiatric disorder, to 
include dysthymic disorder and adjustment 
disorder with depressed mood, which could 
be regarded as having been incurred in, 
aggravated by, or related to service or 
service-related events, the examiner 
should specifically indicate so.  

5.  Readjudicate the issues on appeal.  If 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


